In re: Harris, Michael D.; Applying for REMEDIAL & SUPERVISORY WRITS; Parish of East Baton Rouge 19th Judicial District Court Div. “J” Number 3-85-675; to the Court of Appeal, First Circuit, Number KW 85 0510.
Granted in part and denied in part: The trial judge is ordered to conduct an immediate bail hearing. The writ is otherwise denied.
DIXON, C.J., and CALOGERO, J., would dissent in part, concur in part and would grant the writ.
DENNIS, J., concurs in ordering the bail hearing and would grant the writ to hear argument on other issues.